DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-37 in the reply filed on 10/30/2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 8 and 9 are indefinite because of the phrase “at least” referring to the aqueous compounds used. The “at least” implies that any viable compound can be used so long as it provides the metal content in the catalyst. Claims 8 and 9 are directed to method of making the catalyst which are considered product by process claims. Since the parent claim 1 is directed to a catalyst composition, the source of the metals are not given patentable weight so long as the composition is achieved in the final catalyst.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-38 are rejected under 35 U.S.C. 103 as being unpatentable over Ishchenko et al. Applied Catalysis A: General 476 (2014) 91-102 (provided by the Applicant) and Arnold et al. US Publication 2010/0256432. 
Regarding claims 1-3, Ishchenko teaches an oxidative dehydrogenation catalyst comprising:
a) Molybdenum and vanadium in a ratio from 1: 0.7 (page 99, col 2, line 1);
b) Oxygen to satisfy the valency of the metal (page 92, col 1 lasts paragraph to 2.1);

Arnold teaches a similar oxidative dehydrogenation catalyst that has a Mo to V ratio of 1:0.05 to 1.0 with oxygen to satisfy the valency ([0042]). The XRD shows mainly an amorphous phase (Example 1).
Both the Ishchenko and Arnold catalyst are used for oxidative dehydrogenation.
With regards to the amorphous phase and MoV ratio, whenever there is overlap in ranges between the claim and prior art a prima facie case of obviousness exists. See MPEP 2144.05.
While the aforementioned prior art does not explicitly mention detecting the ratio by means of ICP-MS, it is implied that equivalent or other means are used to detect the ratio. Further, the method of detecting the catalyst’s composition is not given patentable weight in the catalyst claim.
Regarding claims 4 and 5, Arnold teaches the ODH temperature ranges from 200 °C to 500 °C ([0103]) and experiences up to 74% conversion and an ethylene selectivity from 88 to 92% (Table 1). 
Regarding claims 6-9, Ishchenko teaches manufacturing the catalyst comprises providing an aqueous mixture comprising Mo (ammonium heptamolybdate) and V (ammonium metavandate), then hydrothermally reacted, then calcined (section 2.1). Arnold teaches similar steps ([0049]-[0052]).

Regarding claims 10-12, Ishchenko teaches an oxidative dehydrogenation catalyst comprising:

b) Oxygen to satisfy the valency of the metal (page 92, col 1 lasts paragraph to 2.1);
c) An amorphous phase that is about 50 up to 98 wt%, as determined by XRD (Table 1 and Figure 4). 
Arnold teaches a similar oxidative dehydrogenation catalyst that has a Mo to V ratio of 1:0.05 to 1.0 with oxygen to satisfy the valency ([0042]). The XRD shows mainly an amorphous phase (Example 1).
Both the Ishchenko and Arnold catalyst are used for oxidative dehydrogenation.
With regards to the amorphous phase and MoV ratio, whenever there is overlap in ranges between the claim and prior art a prima facie case of obviousness exists. See MPEP 2144.05.
While the aforementioned prior art does not explicitly mention detecting the ratio by means of ICP-MS, it is implied that equivalent or other means are used to detect the ratio. Further, the method of detecting the catalyst’s composition is not given patentable weight in the catalyst claim.
Regarding claim 13, Ishchenko teaches the catalyst comprises XRD peaks at about 23.5, 25, 6 and 27.1 (Figure 3).
Regarding claims 14 and 15, Arnold teaches the ODH temperature ranges from 200 °C to 500 °C ([0103]) and experiences up to 74% conversion and an ethylene selectivity from 88 to 92% (Table 1). 
Regarding claim 16, Ishchenko teaches manufacturing the catalyst comprises providing an aqueous mixture comprising Mo (ammonium heptamolybdate) and V 

Regarding claims 17-19, Ishchenko teaches an oxidative dehydrogenation catalyst comprising:
a) Molybdenum and vanadium in a ratio from 1: 0.7 (page 99, col 2, line 1);
b) Oxygen to satisfy the valency of the metal (page 92, col 1 lasts paragraph to 2.1);
c) An amorphous phase that is about 50 up to 98 wt%, as determined by XRD (Table 1 and Figure 4). 
Arnold teaches a similar oxidative dehydrogenation catalyst that has a Mo to V ratio of 1:0.05 to 1.0 with oxygen to satisfy the valency ([0042]). The XRD shows mainly an amorphous phase (Example 1).
Both the Ishchenko and Arnold catalyst are used for oxidative dehydrogenation.
With regards to the amorphous phase and MoV ratio, whenever there is overlap in ranges between the claim and prior art a prima facie case of obviousness exists. See MPEP 2144.05.
While the aforementioned prior art does not explicitly mention detecting the ratio by means of ICP-MS, it is implied that equivalent or other means are used to detect the ratio. Further, the method of detecting the catalyst’s composition is not given patentable weight in the catalyst claim.
Regarding claim 20, Ishchenko teaches the catalyst comprises XRD peaks at about 23.5, 25, 6 and 27.1 (Figure 3).
Regarding claims 21 and 22, Arnold teaches the ODH temperature ranges from 200 °C to 500 °C ([0103]) and experiences up to 74% conversion and an ethylene selectivity from 88 to 92% (Table 1). 
Regarding claim 23, Ishchenko teaches manufacturing the catalyst comprises providing an aqueous mixture comprising Mo (ammonium heptamolybdate) and V (ammonium metavandate), then hydrothermally reacted, then calcined (section 2.1). Arnold teaches similar steps ([0049]-[0052]).
Regarding claim 24, Ishchenko (section 2.1) and Arnold ([0061]) teaches the catalyst can be formed with oxalic acid.
Regarding claim 25, Ishckenko teaches the oxalic acid is added to maintain a pH=3 (2.1) and Arnold teaches 2.0g of oxalic acid dehydrate in 80mL of water ([0122]), thus it is implicit the concentration is from about 0.05 M to 0.5 M.

Regarding claims 26-29, Ishchenko teaches an oxidative dehydrogenation catalyst comprising:
a) Molybdenum and vanadium in a ratio from 1: 0.7 (page 99, col 2, line 1);
b) Oxygen to satisfy the valency of the metal (page 92, col 1 lasts paragraph to 2.1);
c) An amorphous phase that is about 50 up to 98 wt%, as determined by XRD (Table 1 and Figure 4). 
Arnold teaches a similar oxidative dehydrogenation catalyst that has a Mo to V ratio of 1:0.05 to 1.0 with oxygen to satisfy the valency ([0042]). The XRD shows mainly an amorphous phase (Example 1).

With regards to the amorphous phase and MoV ratio, whenever there is overlap in ranges between the claim and prior art a prima facie case of obviousness exists. See MPEP 2144.05.
While the aforementioned prior art does not explicitly mention detecting the ratio by means of ICP-MS, it is implied that equivalent or other means are used to detect the ratio. Further, the method of detecting the catalyst’s composition is not given patentable weight in the catalyst claim.
Regarding claim 30, Ishchenko teaches the catalyst comprises XRD peaks at about 26 and 29 (Figure 3).
Regarding claims 31 and 32, Arnold teaches the ODH temperature ranges from 200 °C to 500 °C ([0103]) and experiences up to 74% conversion and an ethylene selectivity from 88 to 92% (Table 1). 
Regarding claim 33, Ishchenko teaches manufacturing the catalyst comprises providing an aqueous mixture comprising Mo (ammonium heptamolybdate) and V (ammonium metavandate), then hydrothermally reacted, then calcined (section 2.1). Arnold teaches similar steps ([0049]-[0052]).

Regarding claims 34-36, Ishchenko teaches an oxidative dehydrogenation catalyst comprising:
a) Molybdenum and vanadium in a ratio from 1: 0.7 (page 99, col 2, line 1);
b) Oxygen to satisfy the valency of the metal (page 92, col 1 lasts paragraph to 2.1);

Arnold teaches a similar oxidative dehydrogenation catalyst that has a Mo to V ratio of 1:0.05 to 1.0 with oxygen to satisfy the valency ([0042]). The XRD shows mainly an amorphous phase (Example 1).
Both the Ishchenko and Arnold catalyst are used for oxidative dehydrogenation.
With regards to the amorphous phase and MoV ratio, whenever there is overlap in ranges between the claim and prior art a prima facie case of obviousness exists. See MPEP 2144.05.
While the aforementioned prior art does not explicitly mention detecting the ratio by means of ICP-MS, it is implied that equivalent or other means are used to detect the ratio. Further, the method of detecting the catalyst’s composition is not given patentable weight in the catalyst claim.
Ishchenko teaches manufacturing the catalyst comprises providing an aqueous mixture comprising Mo (ammonium heptamolybdate) and V (ammonium metavandate), then hydrothermally reacted, then calcined and washed (section 2.1). Arnold teaches similar steps ([0049]-[0052]).
Regarding claim 37, Ishchenko teaches the catalyst comprises XRD peaks at about 26 and 29 (Figure 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON PREGLER/Primary Examiner, Art Unit 1772